

116 S4257 IS: Secure Our Transit Systems from Chinese Interference Act
U.S. Senate
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4257IN THE SENATE OF THE UNITED STATESJuly 21, 2020Ms. McSally introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo repeal the temporary exemption to the certification requirement under section 5323 of title 49, United States Code, for contracts between public transportation agencies and rolling stock manufacturers.1.Short titleThis Act may be cited as the Secure Our Transit Systems from Chinese Interference Act.2.Limitation on certain rolling stock procurementsSection 5323(u)(5) of title 49, United States Code, is amended—(1)by striking (A) Parties to executed contracts.—; and(2)by striking subparagraphs (B) and (C).